           IN THE TOTITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF GEORGIA
                            AUGUSTA DIVISION


OBATALA BLOUNT,                         *

     Plaintiff,                         *
                                        *


           V.                           *              CV 119-092
                                        ★


DOCTOR WAYNE DARRELL WELLS;             *
JONE CIMS; DOCTOR MULLOY;               *
SUPERIOR COURT JUDGE CHARLES            *
P. ROSE JR.; DOCTOR BURKS;              *
TERRANCE KILPATRICK; KELVIN             *
SPRAYBERRY; ALISHA HAMMOCK              *
EVANS; CINDY L. SMITH; JAMES            *
D. SMITH; SHARON LEWIS; ANDREW          *
N. YOUNG; and KATHY SMITH,              *
                                        *


     Defendants.                        *



                                  ORDER




     Before the Court are the following motions: (1) Plaintiff's

motion   for    a   certificate    of       appealability   (Doc.    27);   (2)

Plaintiff's motion for leave to         appeal in forma pauperis ("IFP")

(Doc. 28); and (3) Plaintiff's second motion for leave to appeal

IFP (Doc. 32).      For the following reasons, the motions are DENIED.



                              I. BACKGROUND


     Plaintiff, proceeding pro se, is an inmate at Hays State

Prison in Trion, Georgia.        (R. & R., Doc. 16, at 1.)          Plaintiff's

initial complaint      alleged    Section      1983 claims for       deliberate

indifference to his serious medical needs against Defendant Dr.
Wells.       (See Compl., Doc. 1, at 4, 8-10.)         Later, Plaintiff filed

an amended complaint asserting a host of claims against multiple

defendants.         (See generally. Am. Compl., Doc. 9.)

       In screening Plaintiff's complaint. United States Magistrate

Judge Brian K. Epps found that Plaintiff's form complaint failed

to truthfully disclose his relevant litigation history.                   (R. & R.,

at    3-5;    see    also Am.    Compl., at 19-20.)        As    a    sanction for

Plaintiff's         dishonesty.     Magistrate     Judge    Epps        recommended

dismissing      the    case     without   prejudice.       (R.    &    R.,   at   7.)

Magistrate Judge Epps also concluded that Plaintiff improperly

joined unrelated claims and defendants in his amended complaint.

(Id. at 5-6.)

       Over Plaintiff's objections (Docs. 18, 21), the Court adopted

the Report and Recommendation as to its proposal that the case be

dismissed      due    to   Plaintiff's    dishonesty in     his       complaint   and

analysis that Plaintiff improperly attempted to join unrelated

claims and defendants.^            (Order, Doc. 23, at 2-4.)             The Court,

however, did not adopt improper joinder as an alternative reason

for    dismissing      the    action.     (Id.   at 3.)     After the Court's

dismissal of Plaintiff's action. Plaintiff filed his notice of

appeal (Doc. 26), motion for a certificate of appealability (Doc.




1 As a result of the dismissal of the action, the Court also denied Plaintiff's
motions for a protective order and appointment of counsel (Docs. 14, 19).
(Order, Doc. 23, at 4.)
21), motion for leave to appeal IFP (Doc. 28), and second motion

for leave to appeal IFP (Doc. 32).



                           II. DISCUSSION


     The   Court   first   addresses    Plaintiff s   motion   for   a

certificate of appealability and then turns to Plaintiff s motions

for leave to appeal IFP.

A. Motion for Certificate of Appealability

     As noted above, the now-dismissed action alleged Section 1983

violations.    A certificate of appealability is not required for an

appeal of a Section 1983 action.       Riley v. Nmwabueze, No. 6:15-

cv-29, 2016 WL 5110254, at *1 (S.D. Ga. Sept. 20, 2016); see also

Jackson v. Fla. Dep^t of Corr., 491 F. App'x 129, 131, 131 n.l,

133 (llth Cir. 2012) (per curiam) (affirming denial of certificate

of appealability as unnecessary when the district court dismissed
Plaintiffs Section 1983 case as a sanction for abuse of the

judicial process for the plaintiffs failure to disclose prior

litigation).    Accordingly, Plaintiffs motion for certificate of

appealability is moot.

B. Motions to Proceed on Appeal IFP

     The requirements for litigants seeking to proceed IFP on

appeal are set forth in 28 U.S.C. § 1915.     In addition to certain

financial requirements, section 1915(a)(3) provides: "An appeal

may not be taken [IFP] if the trial court certifies in writing
that it is not taken in good faith."             Additionally, if a party

receives IFP status in the district court action, Federal Rule of

Appellate Procedure 24(a)(3) applies: ''A party who was permitted

to proceed [IFP] in the district[]court action . . . may proceed

on appeal [IFP] without further authorization, unless: (A) the

district court . . . certifies that the appeal is not taken in

good faith . . . ."

     Plaintiff received permission to proceed in the district

court action IFP.    (June 26, 2019 Order, Doc. 8, at 1.)        Therefore,

Plaintiff may proceed on appeal IFP without further authorization

unless the appeal is not taken in good faith.

     An appeal is not taken in good faith if it is frivolous.              See

Coppedge v. United States, 369 U.S. 438, 445 (1962).            For purposes

of a motion to proceed IFP, an appeal is ^^frivolous if it is

without   arguable   merit   either   in   law    or   fact."     Napier    v.

Preslicka,   314   F.3d 528, 531 (11th       Cir. 2002) (citation and

internal quotation marks omitted). '^^There is no absolute right to

be allowed to proceed [IFP] in civil matters; rather it is a

privilege extended to those unable to pay filing fees when the

action is not frivolous or malicious."           Startti v. United States,

415 F.2d 1115, 1116 (5th Cir. 1969) (per curiam).           In determining

whether to grant a motion to proceed on appeal IFP, trial courts

possess ''wide discretion" and recognize the privilege should be
extended "sparingly."        Martinez v. Kristi Kleaners, Inc., 364 F.3d

1305, 1306 (11th Cir. 2004) (per curiam) (citation omitted).

     Here,       Plaintiff's      appeal    is    not    taken   in    good    faith.

Plaintiff's first and second motions to appeal IFP do not set forth

enumerations of error.         Instead, Plaintiff spells out the asserted

errors in his notice of appeal.               Only the first enumeration of

error relates to the reason for the dismissal of this action.

Plaintiff's      failure    to    disclose       relevant   litigation        history.

Plaintiff       denies   filing    the     additional    actions      he   failed   to

disclose on the complaint in the present action claiming the past

lawsuits contained doctored documents used to dismiss the present

action.     (Notice of Appeal, at 1.)             Plaintiff offers no evidence

of the purported scheme to manufacture past cases for the purpose

of dismissing newly filed actions.                The remainder of Plaintiff s
enumerations relating to his dishonesty also lack merit.

     Second, Plaintiff contends the Court erred in dismissing his

case for misjoinder of claims and parties.                       (Id.)     The Order
dismissing Plaintiff s case expressly refrained from adopting

misjoinder as an alternative ground for dismissal. Plaintiff next

claims the Court erred in refusing to grant Plaintiff's protective

order.    (Id. at 2.)      Following dismissal, no protective order was

needed.     Finally, Plaintiff argues the Court erred in failing to

bring     the    nondisclosed      litigation       to   Plaintiff's       attention.
Magistrate Judge Epps noted the cases Plaintiff failed to disclose
in his Report and Recommendation.           Once brought to Plaintiff's

attention, he continued to claim he never filed the additional

cases     in   his   supplemental    objection    to   the   Report   and

Recommendation {Suppl. Obj., Doc. 21, at 1-2) and makes the same

argument still.      Plaintiff received notice of his omissions and

took no action to correct them.          Accordingly, the Court discerns

no non-frivolous issues for appeal and certifies the appeal is not

taken in good faith.        Because Plaintiff offers no additional

enumerations of error in his second motion for leave to appeal

IFP, that motion is also denied.



                            III. CONCLUSION


        Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff's

motion for a certificate of appealability (Doc. 27) is DENIED AS

MOOT, Plaintiff's motion for leave to appeal IFP (Doc. 28) is

DENIED, and Plaintiff's second motion for leave to appeal IFP (Doc.

32) is DENIED.       Pursuant to Federal Rule of Appellate Procedure

24(a)(4), the Clerk is DIRECTED to transmit this Order to the

Eleventh Circuit Court of Appeals. This case remai^ CLOSED.
        ORDER ENTERED at Augusta, Georgia, this C>0( day of January,

2020.



                                    J.         HALL,'^ CHIEF JUDGE
                                            STATES DISTRICT COURT
                                    SOUTHS^N DISTRICT OF GEORGIA
